18-08245-rdd        Doc 45    Filed 11/26/19 Entered 11/26/19 18:03:10              Main Document
                                           Pg 1 of 4



Jeffrey Chubak
AMINI LLC
140 East 45th Street, 25th Floor
New York, New York 10017
p(212) 497-8247
jchubak@aminillc.com
- and -
Joseph D. Frank (admitted pro hac vice)
Jeremy C. Kleinman (admitted pro hac vice)
FRANKGECKER LLP
1327 West Washington Boulevard, Suite 5G-H
Chicago, Illinois 60607
(312) 276-1400
jfrank@fgllp.com
jkleinman@fgllp.com
Attorneys for the Defendants

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

    In re:                                          Chapter 11

    THE GREAT ATLANTIC & PACIFIC TEA                Case No. 15-23007-rdd
    COMPANY, Inc., et al.,1
                                                    Jointly Administered
                           Debtors.
    THE GREAT ATLANTIC & PACIFIC TEA
    COMPANY, INC., et al.,

                                Plaintiffs,

                         v.                         Adv. Proc. No. 18-08245-rdd

    PEPSICO, INC., et al.,                          STATEMENT OF ADDITIONAL FACTS
                                                    IN SUPPORT OF MOTION FOR
                                Defendants.         SUMMARY JUDGMENT ON COUNTS
                                                    ONE THROUGH FOUR AND PARTIAL
                                                    SUMMARY JUDGMENT ON COUNTS
                                                    FIVE THROUGH TWENTY-FIVE


1
 The Debtors are: 2008 Broadway, Inc.; The Great Atlantic & Pacific Tea Company, Inc.; A&P Live Better,
LLC; A&P Real Property, LLC; APW Supermarket Corporation; APW Supermarkets, Inc.; Borman’s, Inc.;
Delaware County Dairies, Inc.; Food Basics, Inc.; Kwik Save Inc.; McLean Avenue Plaza Corp.; Montvale
Holdings, Inc.; Montvale-Para Holdings, Inc.; Onpoint, Inc.; Pathmark Stores, Inc.; Plainbridge LLC;
Shopwell, Inc.; Super Fresh Food Markets, Inc.; The Old Wine Emporium of Westport, Inc.; Tradewell
Foods of Conn., Inc.; and Waldbaum, Inc.
18-08245-rdd          Doc 45     Filed 11/26/19 Entered 11/26/19 18:03:10               Main Document
                                              Pg 2 of 4



          Defendants PepsiCo, Inc.; Bottling Group, LLC (d/b/a Pepsi Beverages Company and

f/d/b/a The Pepsi Bottling Group ); Frito-Lay North America, Inc.; Quaker Sales and Distribution,

Inc.; and Muller Quaker Dairy, LLC; (collectively “Pepsi”) make this Statement of Additional

Material Facts (the “SAMF”) in Support of Pepsi’s Motion for Summary Judgment on Counts One

Through Four and Partial Summary Judgment on Counts Five Through Twenty-Five (the

“Motion”) in accordance with Local Bankruptcy Rule 7056-1.

Pachulski and the Committee

          1.      Pachulski Stang Ziehl & Jones LLP represents the Official Committee of

Unsecured Creditors (the “Committee”) in these bankruptcy cases. (See, e.g., Application of the

Official Committee of Unsecured Creditors of the Debtors to Retain and Employ Pachulski Stang

Ziehl & Jones LLP as Counsel Nunc Pro Tunc to July 24, 2015 [Dkt. No. 676] (the “Committee

Counsel Motion”); see also, Order Authorizing and Approving the Employment of Pachulski

Stang Ziehl & Jones LLP as Counsel to the Official Committee of Unsecured Creditors of the

Debtors Nunc Pro Tunc to July 24, 2015 [Dkt. No. 1059] (the “Committee Counsel Order”)).2

          2.      On August 28, 2015, the Committee filed the Committee Counsel Motion.

[Dkt. No. 676]. The Committee Counsel Motion stated that “[o]n July 24, 2015, the Committee

held its initial meeting and, among other things, voted to retain the Firm as its counsel, subject to

court approval.” (Id., ¶ 5).

          3.      The Committee Counsel Order expressly authorized Pachulski “to sign and file

electronically all notices, orders, motions, applications and other requests for relief, all briefs,

memoranda, affidavits, declarations, replies and other documents filed in support of such




2
    All references to “Dkt. No.” in this SAMF refer to the Debtors’ bankruptcy case docket.
                                                      2
18-08245-rdd      Doc 45    Filed 11/26/19 Entered 11/26/19 18:03:10           Main Document
                                         Pg 3 of 4



documents and all objections and responses related to any such documents filed by any party in

these chapter 11 cases.”

Gibbons and the Debtors

       4.      Gibbons P.C. (“Gibbons”) represents the debtors (the “Debtors”) in these

bankruptcy cases. (See Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 327, and 330 for

Authority to Employ Professionals Used in the Ordinary Course of Business Nunc Pro Tunc to the

Commencement Date [Dkt. No. 191]; Affidavit and Disclosure Statement of Phillip J. Duffy, on

Behalf of Gibbons P.C. [Dkt. No. 584]; Order Pursuant to 11 U.S.C. §§ 105(a), 327 and 330 of the

Bankruptcy Code Authorizing the Debtors to Employ Professionals Used in the Ordinary Course

of Business [Dkt. No. 514]; Application of Debtors Pursuant to 11 U.S.C. § 327(e), Fed. R. Bankr.

P. 2014 and Local Rule 2014-1 for Authority to Retain and Employ Gibbons P.C. as Special

Counsel to the Debtors Nunc Pro Tunc to April 1, 2017 [Dkt. No. 3782]; Order Pursuant to 11

U.S.C. § 327(a), Fed. R. Bankr. P. 2014 and Local Rule 2014-1 Authorizing the Debtors to Retain

and Employ Gibbons P.C. as Special Counsel to the Debtors Nunc Pro Tunc to April 1, 2017 [Dkt.

No. 3824]; Supplemental Affidavit of Phillip J. Duffy, Esq. Pursuant to Fed. R. Bankr. P. 2014(a)

in Further Support of the Application to Retain Gibbons P.C. as Special Counsel to the Debtors

[Dkt. No. 4006]; Second Supplemental Affidavit of Phillip J. Duffy, Esq. Pursuant to Fed. R.

Bankr. P. 2014(a) in Further Support of the Application to Retain Gibbons P.C. as Special Counsel

to the Debtors [Dkt. No. 4051]; Supplemental Application of Debtors Pursuant to 11 U.S.C. §

327(e), Fed. R. Bankr. P. 2014 and Local Rule 2014-1 for Authority to Retain and Employ Gibbons

P.C. as Special Conflicts Counsel to the Debtors Nunc Pro Tunc to April 2, 2018 [Dkt. 4064]

(the “Conflicts Counsel Motion”); and Supplemental Order Pursuant to 11 U.S.C. § 327(e), Fed.

R. Bankr. P. 2014 and Local Rule 2014-1 Authorizing the Debtors to Retain and Employ Gibbons



                                               3
18-08245-rdd       Doc 45     Filed 11/26/19 Entered 11/26/19 18:03:10              Main Document
                                           Pg 4 of 4



P.C. as Special Conflicts Counsel to the Debtors Nunc Pro Tunc to April 2, 2018 [Dkt. No. 4085]

(the “Conflicts Counsel Order”)). In addition, as of the date of this SAMF, Gibbons has filed

twenty-six monthly fee statements (see Twenty-Sixth Monthly Fee Statement of Gibbons P.C. as

Special Counsel to the Debtors for Compensation and Reimbursement of Expenses for the Period

October 1, 2019 through October 31, 2019 [Dkt. No. 4479] and seven interim applications for

compensation [Dkt. No. 4440] as special counsel for the Debtors.

       5.       On May 8, 2018, the Debtors filed the Conflicts Counsel Motion. In the Conflicts

Counsel Motion, the Debtors sought Court approval to retain Gibbons as Debtors’ counsel in

connection with this adversary proceeding. (Conflicts Counsel Motion, ¶ 25). The Debtors stated

that it was in their best interests for Gibbons to represent the Debtors. (Id., passim).

       6.       The Conflicts Counsel Order authorized the Debtors to employ and retain Gibbons

as Debtors’ counsel on the terms set forth in the Conflicts Counsel Motion. (Conflicts Counsel

Order, p. 2).

Dated: November 26, 2019                               Respectfully submitted,

                                                       /s/ Jeffrey Chubak
                                                       Jeffrey Chubak
                                                       AMINI LLC
                                                       140 East 45th Street, 25th Floor
                                                       New York, New York 10017
                                                       (212) 497-8247
                                                       jchubak@aminillc.com
                                                       - and -
                                                       Joseph D. Frank (admitted pro hac vice)
                                                       Jeremy C. Kleinman (admitted pro hac vice)
                                                       FRANKGECKER LLP
                                                       1327 West Washington Boulevard, Ste. 5G-H
                                                       Chicago, Illinois 60607
                                                       (312) 276-1400
                                                       jfrank@fgllp.com
                                                       jkleinman@fgllp.com
                                                       Attorneys for the Defendants


                                                  4
